Citation Nr: 1017111	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  02-01 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1977.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In January 2005, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.

In a May 2007 decision, the Board denied service connection 
for PTSD.  

The Veteran appealed the Board's May 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a April 2009 order, granted a Joint Motion for 
Remand, vacating that part of the Board's May 2007 decision 
that denied service connection for PTSD.  

In October 2009 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the April 2009 Joint Motion for Remand, another 
remand is required for compliance with the Board's previous 
remand.  Stegall v. West, 11 Vet. App 268 (1998).  The 
Board's October 2009 remand directed that the Veteran be sent 
a notice letter regarding VA's efforts to obtain his military 
personnel records.  The letter was to provide the Veteran and 
his representative an explanation of the efforts VA made to 
obtain the records; a description of any further action VA 
would take regarding the claim, including, but not limited 
to, notice that VA would decide the claim based on the 
evidence of record unless the Veteran submitted the records 
VA was unable to obtain; and a notice that he is ultimately 
responsible for providing the evidence.  

Although VA's November 2009 notice letter did explain that 
the National Personnel Records Center (NPRC) had done an 
extensive search for the Veteran's personnel records and were 
unable to locate them, it did not advise him what further 
action VA would take in the matter, or a clear notice that it 
was ultimately the Veteran's responsibility to provide the 
evidence.  Stegall, supra.

The Board further notes that the Veteran, in correspondence 
received in March 2010, requested he be provided NPRC's 
complete address so that he could attempt to obtain his 
personnel records from the facility.  There is no evidence in 
the claims file that VA responded to this request.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran and his representative 
should be provided with appropriate notice 
under 38 C.F.R. § 3.159(e), which includes 
an explanation of VA's inability to obtain 
his service personnel records, including 
(a) an explanation of the efforts VA made 
to obtain the records; (b) a description 
of any further action VA will take 
regarding the claim, including, but not 
limited to, notice that VA will decide the 
claim based on the evidence of record 
unless the claimant submits the records VA 
was unable to obtain; and (c) a notice 
that the claimant is ultimately 
responsible for providing the evidence.

2.  After conducting any additional 
development deemed necessary based on any 
response to the section 3.159(e) 
notification letter discussed immediately 
above, VA should readjudicate the claim, 
considering all the evidence of record.  
If the decision remains unfavorable, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



